Exhibit 10.8
Plant and Facilities Lease Agreement


Lessor (hereinafter referred to as Party A):Wuhan Hannstar Technology Co.,Ltd
Lessee (hereinafter referred to as Party B):Wuhan Diguang Electronics Co.,Ltd
 
Party A and Party B have reached an agreement through friendly consultation to
conclude the following agreement. Party A will lease to Party B some of the
plant and facilities located at the Wuhan Economic and Technological Development
Zone for the purpose of activities engaged by Party B for the manufacturing and
sale of LCD related products.
 
Article 1. Leased Properties



1.
The Leased Properties is located at No. Te 9, Tunkon Unit, Wuhan Economic and
Technological Development Zone (hereinafter referred to as Leased Properties).
Payment of rental is calculated on the basis of the actual facilities and use
ratio.

 

2.
The site map and the list of facilities are attached hereto as Attachment 1 of
the Agreement.



Article 2. Use of the Leased Properties
 
 
 

--------------------------------------------------------------------------------

 
 

1.
The Leased Properties shall be used for the manufacturing and sale of LCD and
related products.

 

2.
Party B will not change the use of the Leased Properties without Party A’s prior
written approval.

 
Article 3. Lease Term
 
The Lease Term will last for one year from January 1st 2008 to December 31st
2008. Either Party A or Party B shall notify the other Party in written form two
months prior to the expiry of the term if it does not intend to renew the lease.
 
Article 4. Rental
 

1.
Rental

 
RMB 200,000 Yuan per month.
 

2.
The rental will reduce accordingly on the condition that Party B fails to
receive orders from Party A during the Lease Term. The actual reduction amount
shall be agreed by both Party A and Party B otherwise. The confirmation on such
reduction amount shall be signed and chopped, and shall be attached to the
Agreement as an attachment.

 

3.
The utilities and other expenses shall be paid by Party B to the owner of the
plant and facilities, which is irrelevant to Party A.

 
 
 

--------------------------------------------------------------------------------

 
 
Article5. Lease payment term
 

1.
The rental shall by paid on a monthly basis. Payment for the rental of the next
month shall be made by Party B to Party A through bank transfer on the 5th day
of each month.

 

2.
Within one month’s time upon the signing of this Agreement, Party B shall pay
one month’s rental by cheque as the deposit of the lease, together with one
month’s rental and the other lease expenses which shall be paid prior to the
execution of this Agreement. In the event that Party B is in breach of this
Agreement and cause losses to Party A, Party A may deduct the loss from such
deposit.

 
Article 6. Delivery of the Leased Properties
 

1.
Upon the execution of this Agreement and after the payment specified in Article
5 is made, the Parties shall determine the delivery date of the Leased
Properties .

 

2.
Upon the expiry or termination of this Agreement, and if no renewal term is
mutually agreed , except for the interior decoration and facilities both Parties
agree to retain, Party B shall remove all its belongings and reinstate the
properties before the expiry or termination of the lease. Otherwise, Party A has
the right to dispose them at its discretion. Party A has the right to employ
someone to demolish and dispose any objects that have not been demolished or
relocated. The expenses incurred from such demolishment, disposal or the
prolonged term shall be deducted from the deposit paid by Party B. If the
deposit can not cover the expenses, Party B shall make up the balance within one
month in accordance with the quotation provided by Party A, and Party B shall
not raise any objection.

 
 
 

--------------------------------------------------------------------------------

 
 
Article 7. Maintenance & safety management
 

1.
The daily maintenance to the building and original facilities shall be arranged
by Party A during the Lease Term.

   

2.
Party B shall bear the maintenance fee and compensate for any damages of the
Leased Properties and affiliated facilities caused by its improper management
and use.

   

3.
During the Lease Term, as to the issues of fire protection, general duties ,
public security etc., Party B shall comply with the rules and regulations
imposed by local authorities, take all the responsibilities and subject to the
inspection and supervision of Party A.

   

4.
Party A shall be responsible for the maintenance of the equipment resulted from
natural aging or equipment quality problems in the normal use.

   

5.
Party A shall, at any reasonable time, regularly or irregularly inspect the use
and management of the Leased Properties, together with Party B, for the sake of
public security and the avoidance of disasters.

 
 
 

--------------------------------------------------------------------------------

 
 
Article 8.  Renewal
 
Party B will return the Leased Properties to Party A upon the expiry of this
Agreement. Party B will notify Party A in writing two months prior to the expiry
of this Agreement if Party B intends to extend the lease. Party A will reply to
Party B in writing one month prior to the expiry of this Agreement. The Parties
shall enter into a separate agreement upon negotiation if they decide to renew
the Agreement.
 
Article 9. The use and limitation of the Leased Properties



1.
Party A will lease the Leased Properties to Party B in good conditions, and
agree that Party B could change the partition structure of the Leased Properties
for the purpose of decoration without affecting the structure safety of the
Leased Properties, upon the approval of Party A and in no violation of the
Construction Law and the fire prevention regulations of PRC. The change shall
comply with the building public security inspection standards. If it fails to
meet such standards, Party B shall make improvement within the time specified by
the authorities. If the Leased Properties is fined due to the failure of
improvement, Party B shall pay the fines and expenses until the improvement has
been completed. Upon the expiry of the Agreement, Party B may remove the
decoration provided that this will not damage the Leased Properties. Party B
shall reinstate the Leased Properties. Any decorations that are not removed
within the period specified by Party A shall be disposed of by Party A at its
discretion, to which Party B shall raise no objection and Party B shall bear all
the expenses.

 
 
 

--------------------------------------------------------------------------------

 
 

   

2.
Party B shall obey relevant regulations of public security inspection on
buildings and rules of fire control declaration during the term of the lease.
Party B shall correct immediately and bear related expenses if it violates the
above rules.

   

3.
Party B shall not transfer, lend or sublease all or part of the Leased
Properties to any third party or for their use in any other way; without prior
written approval of Party A, the affiliates of Party B shall not use the Leased
Properties.

   

4.
The decoration, partition or wiring construction projects done by Party B shall
comply with the relevant legal regulations and the environmental rules
stipulated by the local legislation.

   

5.
The layout plan shall be examined and approved by Party A. Particularly in the
high-risk use of chemicals, wiring welding, laboratory, restaurant operation and
maintenance , Party B could only enter the properties upon the examination and
approval of Party A.

   

6.
The use of electrical equipment and dangerous and hazardous materials should
meet the relevant legal requirement and the environmental rules stipulated by
the local legislation.

   

7.
Except for the regulation stipulated by Party A otherwise, the waste, waste
water, or waste gas produced by Party B should be disposed by Party B in
accordance with the environment regulations of relevant government.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

8.
Party B should obey the covenants and regulations of the Leased Properties which
constitute the integral part of this Agreement. For any inconsistency between
their content and this Agreement, this Agreement shall prevail.



Article 10 Termination of Agreement


Party B will be deemed as breach of the Agreement if one of the following event
occurs.
Pursuant to the Article 13 of this Agreement, Party A can recover the penalties
and with a fifteen-day written notice, Party A could terminate this Agreement
and take back the Leased Properties. Any damage to Party A thus incurred should
be compensated by Party B.



1.
Sub-lease the Leased Properties without consent

   

2.
Assign, transfer or exchange the Leased Properties without consent.

   

3.
Demolish or modify the attached facilities or change the use purpose of the
Leased Properties.

   

4.
lease rental overdue more than one month

   

5.
Not utilize the Leased Properties over two months without justifiable reasons

   

6.
Perform illegal activities in the Leased Properties.

   

7.
Intentionally damage the fixtures of the Leased Properties.

   

8.
Terminate the Agreement in advance.

 
 
 

--------------------------------------------------------------------------------

 
 

9.
Other matters harmful to the legal rights of Party A.



Article 11 Modification
 

1.
To facilitate the use by Party B, all modification expenses, including but not
limited to modification charges, construction costs and all related expenses,
shall be paid by Party B to Party A.

   

2.
The modification of the Leased Properties made by Party B shall obtain the prior
approval of Party A, and shall not change the structure and nature of the Leased
Properties.

   

3.
Upon expiry of the Agreement and no renewal was made, Party B shall reinstate
the Leased Properties, and all expenses shall be borne by Party B.



Article 12 Insurance


Party B is responsible for the insurance of the fire prevention. All furniture,
machineries, and other tangible assets and related belongs shall be insured by
Party B and all the expenses incurred from such shall be borne by Party B and
Party A is not liable for any insurance.


Article 13 Liability for breach of Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

1.
Party B shall comply with this Agreement and in case of any breach, Party B
shall pay an amount equivalent to double monthly rental to Party A as the fine.

   

2.
As to any overdue rental, for each day overdue (overdue means later than every
20th day of each month), Party A has the right to receive a fine equivalent to
1% of the rental.




3.
Any loss to Party A caused by public safety accidents made by Party B shall be
borne by Party B.

   

4.
In case of any earlier termination of the Agreement by Party A, it shall notify
Party B three months in advance and compensate for one month’s rental and any
expenses of Party B associated with that event.

   

5.
In case of any breach of the articles to this Agreement by any one party,
another party shall notify that party to rectify within fifteen days by writing.
If no remedial action was taken by that party, the other party shall notify to
terminate the agreement by writing.



Article 14 Force Majeure


Any events that are not caused by any one party, such as act of state, change in
law, strike, natural disasters, war, riots, civil war, flooding, fire, embargo,
widespread disease, epidemics announced officially or from the Health and
Hygiene organization by the legislation or other uncontrollable
factors(collectively named” Force Marjorie”), which shall result in the failure
or postpone of performing the Agreement, any party shall not bear any liability.
However, such party shall notify the other party and provide relevant
certificates within three days after such event occurs. Both Parties shall solve
such events through friendly negotiation.


 
 

--------------------------------------------------------------------------------

 
 
Article 15 Damage of the Leased Properties



1.
Any damage to the entire or part of the Leased Properties caused by earthquakes,
typhoon, flooding , war and other factors uncontrollable which are not due to
the faults of Party B, it shall notify Party A in writing and Party A shall
immediately take remedial actions. Within the period that Party B cannot use the
Leased Properties, Party B need not pay any rental. If Party A cannot finish the
repairs within 30 days, Party B shall terminate the Agreement.

   

2.
In case that any intentional mistakes or errors are made by any users or its
employees of Party B which results in the entire or partial damage to the Leased
Properties, Party A shall notify Party B in writing to terminate the Agreement
and demand for compensation.



Article 16 The usage of the utilities and interior fire protection area
 
 
 

--------------------------------------------------------------------------------

 
 
1.
The rental does not include electricity, water and gas expenses and all
utilities of Party B shall be installed by Party A. All the expenses shall be
paid to the legal owner based on the actual usage and current unit prices. The
above installation fee shall be borne by Party B.

   

2.
The rental does not include any accessory expenses for the interior decoration,
that is the modification in decoration material and fire protection facilities.
Party B shall be liable for these expenses.

   

3.
The rental does not include the maintenance fees for use of the electrical
equipments, escalators and the air-conditioning and all these shall be borne by
Party B.

   

4.
Without the prior written consent of Party A , Party B shall not alter the
interior decoration, building infrastructure, the electrical and mechanical
system and facilities.

   

5.
Without the prior written consent of Party A , Party B shall not increase
equipment at will.



Article 17 No-disclosure obligation


Party B and its employees shall keep confidential the information and trade
secrets belonging to Party A known to or possessed by Party B through performing
this Agreement, and shall not disclose to any third party. This provision shall
survive the expiry or termination of this Agreement. If Party B or its employees
violates this provision, Party B shall compensate Party A.


 
 

--------------------------------------------------------------------------------

 
 
Article 18 Others



1.
For any other matters not covered by this Agreement, both Parties may sign
supplementary agreement thorough negotiation. For any inconsistency between this
Agreement and the supplementary agreement, the supplementary agreement shall
prevail.

   

2.
For any other matters not covered by this Agreement and the supplementary
agreement, the relevant PRC laws, regulations and policies shall be adopted.

   

3.
Failure of either Party A or Party B to fulfill any of the provision or right
herein, shall not be deemed as the waiver of such provision or right.

   

4.
This Agreement constitutes the entire agreement between the parties, and any
modification or revision to this Agreement shall become effective only after the
execution of the representative of both Parties.

   

5.
Either Party A or Party B shall not transfer the rights and obligations to any
third party without prior written approval of the other party.

   

6.
Upon agreement of both parties, Party A will have the right to cancel this
Agreement, and alter, modify and the Agreement without taking any
responsibility.



 
 

--------------------------------------------------------------------------------

 


Article 19 Dispute Resolution


Any dispute arising from the execution of, or in connection with, theAgreement
will be settled through friendly negotiation between both parties. In case the
agreement cannot be reached, any party may summit the dispute to Wuhan
arbitration committee for arbitration.


Article 20 Counterparts



1.
This Agreement is six pages and shall be executed in two copies. Each Party
shall hold one and all the copies have the same legal force.

   

2.
T This Agreement will be effective after being signed by both parties.



Attachments:
 

1.
Site map and the facilities list

   

2.
Calculation of Rental and other fees

 
(The remainder of this page is intentionally left blank.)
 
 
 

--------------------------------------------------------------------------------

 


Signature page


Party A: Wuhan Hannstar Technology Co., Ltd


Address: No.Te 9,Tunkon Unit, Wuhan economic and technical development zone


Legal representative: (Name) Wu Shengxian
Authority representative:
Date: October 29, 2007 at Wuhan


Party B: Wuhan Diguang Electronics Co.,Ltd


Address: No.Te 9,Tunkon Unit, Wuhan economic and technical development zone
Legal representative: (Name)
Legal representative (Name)
Authority representative: Chop
Date: October 29, 2007 at Wuhan
 
 
 

--------------------------------------------------------------------------------

 